Harris, J.
The suit below was for the recovery of the value of ten thousand pounds of copperas, forwarded during the late war, under contract, to defendants; the copperas was to be delivered at Cleveland, Tennessee. From that point it was for*261warded to Atlanta. To meet the demand of plaintiffs, defendants set up in their pleas, that they contracted with one of plaintiffs for the copperas according to a sample exhibited at the time; that the boxes forwarded to Atlanta did not contain copperas of the kind exhibited by sample, or substantially approaching it in quality, but that it was greatly inferior in quality, and in value not worth half as much as copperas of the quality of the sample would have been. They further plead that rvhen the boxes containing the copperas arrived at Atlanta, after inspecting them, they refused to receive them, and that within two months, the copperas having in the interval been taken in charge and stored by a merchant of Atlanta, and for and on account of plaintiffs.
The testimony disclosed the fact that one of the plaintiffs, within two months after the copperas had been forwarded from Cleveland, visited Atlanta and found the copperas stored with a merchant of Atlanta, who was a volunteer in the office assumed. The plaintiffs did no act to change the storage, relying probably on what they deemed a breach of contract by defendants. In a short time after this visit, the store to which the copperas had been taken, was burned and the copperas thereby rendered valueless. Under this statement of facts substantially, with evidence as to the value of the copperas, the case was submitted to the jury. Ho error is alleged as to any of the rulings of the presiding Judge— none as to his instructions to the jury after the testimony had been fully heard.
We have endeavored to trace the process by which the jury arrived at the amount of damages specified in their verdict, but confess that we can find no thread which will enable us to traverse this labyrinth. It is to be observed, however, that in the testimony will be found opinions of witnesses as to the very low value of the copperas, which if credited, as they must have been, (for on no other hypothesis can the verdict be sustained,) reduces the claim of plaintiffs very nearly to the amount found by the verdict. Lex non curat de minimis is an old law maxim which could under no circumstances *262be more appropriately applied than in this case, and refusing, upon the principle contained in it, a new trial.
The trial appears to have been fair and very full, and even tedious in its length and details. Uo misdirection of the Judge complained of, an evident and irreconcilable conflict of testimony, and, besides, the Judge who heard the cause below being entirely satisfied with the verdict, and having in consequence thereof refused the plaintiffs a new trial — we are all of the opinion that in just such a case as this appears from the record to be, further litigation should be arrested ; we therefore affirm the judgment below.